Citation Nr: 1730059	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  03-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating higher than 10 percent for the low back disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1999
to October 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for a low back disability and assigned an initial 10 percent rating. The Veteran appealed for a higher initial rating for this condition. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). This appeal is also from a more recent July 2002 RO decision that denied his additional claim for service connection for an acquired psychiatric disorder, to include PTSD. Jurisdiction has been transferred to the RO in Phoenix, Arizona.

In December 2005, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration. At the time, the Board was considering the claim for an acquired psychiatric disorder, to include PTSD.

In August 2009, the Board denied the claim for service connection for PTSD, denied the claim for a rating higher than 10 percent for a low back disability, and remanded the claim for service connection for a psychiatric disorder other than PTSD for further development and consideration. 

The Veteran appealed the Board's decision to the U.S. Court of Appeal for Veterans Claims (Court), to the extent it had denied his claims for service connection for PTSD and for an initial rating higher than 10 percent for his low back disability. In March 2010 the Veteran's attorney and VA' s Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR), and in March 2010 the Court granted the JMR and remanded the issues back to the Board. Accordingly, the Board remanded this issues of entitlement to service connection for PTSD and for an initial rating higher than 10 percent for his low back disability for additional development and adjudication consistent with the JMR. As discussed further below, the Board finds that there has been substantial compliance with the remand directives, and this matter is now properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the JMR, the issue of entitlement to a TDIU has been raised by evidence that suggests that the Veteran is unable to obtain or maintain substantial employment as a result of his service-connected disabilities. Accordingly, the issue of entitlement to TDIU is currently before the Board, as reflected by the above cover-page.

The Board notes that the Veteran's original claim was represented by Disabled American Veterans, and that the Veteran was represented by Robert V. Chisholm, Esq., before the Court on appeal. However, in November 2012, VA was notified that Mr. Chisholm withdrew his representation. Accordingly, the Veteran's current representative reverts back his original representative, Disabled American Veterans.

As noted above, the issue of entitlement to an acquired psychiatric disorder other than PTSD was remanded by the Board in August 2009. However, the issue has not been readjudicated by the Agency of Original Jurisdiction (AOJ) and the matter has not been returned to the Board, as directed by the Board in its remand. See Stegall v. West, 11 Vet App 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disability is manifested by complaints of mild but chronic pain, intermittent flare-ups, decreased mobility, painful motion, fatigue, stiffness, weakness, and decreased endurance. The Veteran's low back disability is reported to be severe enough to be responsible for abnormal gait or abnormal spinal contour. No ankylosis, sciatic neuropathy, decreased sensation, diminished strength or reflexes in the lower extremities, or low back muscle spasm is of record The Veteran does not assert prescribed bedrest or incapacitation since the initial injury. The Veteran has forward flexion to 70 degrees, backward extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 20 degrees for a combined range of motion of 260 degrees. 

2. There is no clear and unmistakable evidence that PTSD preexisted the Veteran's entry to service. 

3. The Veteran's PTSD has not been etiologically linked to a credible stressor during or coincident with his military service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent, but no higher, for the low back disability are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § § 4.1-4.14, 4.71a, 38 C.F.R. § § 4.1-4.14, 4.71a, Diagnostic Code 5292, 5293, 5295 (effective prior to September 26, 2003); Diagnostic Code 5237, 5243 (effective September 26, 2003). 

2. PTSD was not incurred in or aggravated by service. 38 U.S.C.A. § § 1110, 1154,
5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, a letter satisfying the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2002. The letter
informed him of the evidence required to substantiate his initial, underlying claims
for service connection, as well as apprised him of his and VA's respective responsibilities in obtaining supporting evidence. The Board notes that the VCAA letter was furnished after the initial unfavorable AOJ decision. However, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfleld IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Additionally, in September 2016, the Veteran was provided a letter notifying him of the evidence required to substantiate his claim for entitlement to a TDIU. However, the Veteran's letter was returned to sender. As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to notify the VA of any updates to his mailing address. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Thus, in this case, the Veteran was furnished an SOC in May 2003, and the Board finds the original timing of the VCAA to be cured and not prejudicial.

Moreover, pertaining to the claim of entitlement to an initial rating higher than 10 percent for the low back disability, this appeal arises from the Veteran's disagreement with the rating following the grant of service connection and no additional notice is required regarding this downstream element of the service connection claim. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103 (a) notice is no longer required); 38 C.F.R. § 3.159 (b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)). VA also has complied with the Court's holding in Dingess by also apprising the Veteran in a more recent January 2006 letter of the downstream disability rating and effective date elements of his claim. And since providing that additional Dingess notice in January 2006, the RO has gone back and readjudicated his claim in the March 2009 SSOC, including considering any additional evidence received in response to that additional notice. Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of his claim. First, VA satisfied its duty to seek, and assist in the procurement of, relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, private treatment records, VA examination reports, and lay statements. Regarding his claim for PTSD, despite repeated requests he has never submitted a statement in response discussing the specific details of the stressors he believes caused this condition. The Court has held that the duty to assist is not a one-way street. If he wants help in developing this claim, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence. See Woody. Derwinski, 1 Vet. App. 190, 193 (1991). There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

VA satisfied its duty to provide the Veteran with an examination when required. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran underwent examinations for VA compensation purposes in May 2002 and January 2009. After the Court's Order granting the JMR and remanding the issues back to the Board, in January 2011, the Board remanded the matters to provide the Veteran with VA examinations regarding the Veteran's claim for service connection for PTSD and the Veteran's claim for an initial rating higher than 10 percent for the low back disability. The Veteran was sent notification of the examinations by letter in July 2013. There was no evidence that the letter was not received, as there was no returned letter. However, the Veteran failed to report to the scheduled VA examinations. See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties;" the presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary"). The Veteran was scheduled for an additional VA examination and notified of such in September 2015. Again, there was no evidence that the letter was not received, as there was no returned letter; yet the Veteran failed to report to the scheduled VA examination. See id. (noting the presumption of regularity). In July 2016, the Veteran was once again furnished a notification letter of a scheduled VA examination. However, in July 2016, the notification letter was returned to sender, and the Veteran failed to report to the scheduled VA examination. 

The Veteran has not provided any reason or explanation for his failure to report to such examinations, and the Veteran has not provided the VA with an updated and valid mailing address. As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim, to include keeping the VA apprised as to any changes in his mailing address. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). When a Veteran, without good cause, fails to report for an examination scheduled in conjunction with the claim for increase, the claim for increase shall be denied. See 38 C.F.R. § 3.655 (b) (2016). In this case, given the procedural history of this matter and given the extent of evidence of record, a denial as of a matter of law is not deemed warranted. Moreover, when a Veteran fails to appear to an examination and does not provide cause for doing so, the service-connection claim shall be decided based on the evidence of record. See 38 C.F.R. § 3.655 (b) (2016). Thus, the Board will adjudicate the claims based on the evidence of record as it is currently developed.

Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in December 2005 and January 2011.

The Board's December 2005 remand instructed the RO to: obtain any outstanding records, to include SSA records; schedule the Veteran for a VA examination to assess the severity of his service-connected low back disability; provide the Veteran with notification of the legal requirements for granting benefits on a secondary basis; and readjudicate the claims.

Accordingly, updated VA treatment records, private treatment records, and SSA records were added to the claims file. The Veteran underwent a VA examination of his spine in January 2009. The examiner noted a review of the Veteran's claims file, and interviewed and examined the Veteran in-person. The Veteran's claims were then readjudicated, and the Veteran was furnished an SSOC in February 2009.

However, pursuant to the Court's March 2010 Order based on a JMR, the Board remanded this matter with directives instructing the RO to schedule the Veteran for a mental status evaluation to determine the etiology of his PTSD, to specifically include whether there is clear and unmistakable evidence that this condition preexisted his military service, and if so, whether there is clear and unmistakable evidence that his service did not chronically (meaning permanently) aggravate this condition beyond natural progression. The Board also directed the RO to schedule the Veteran for another VA examination to assess the severity of his low back disability, with the examiner directed to the specifically comment on any discrepancies in the reports regarding normal spinal curvature and gait versus findings or tenderness severe enough to cause abnormal spinal curvature and abnormal gait, and with the examiner directed to address whether the Veteran is unemployable due to his service-connected low back disability. The RO was directed to, thereafter, readjudicate the claims, to include the issue of entitlement to a TDIU, and to furnish the Veteran an SSOC.

Accordingly, as noted above, the AOJ scheduled the Veteran for VA examinations and was notified of such by letter in July 2013 and September 2015, however the Veteran failed to report to his scheduled examinations. Again, the Board notes that there was no evidence that the letter was not received, as there was no returned letter. See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties;" the presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary"). The Veteran was again sent notification of a VA examination in July 2016, and the notification letter was returned to sender. The Veteran failed to report to the scheduled VA examination. The AOJ furnished the Veteran an SSOC in February 2017; however, the SSOC that was sent to the Veteran was returned to sender. The record contains many letters that have been returned to sender. The record indicates that the AOJ has attempted to contact the Veteran and that the AOJ has attempted to mail letters to several different addresses, all of which have also been invalid and resulted in the letters being returned to sender. The AOJ addressed the letters to the Veteran at his last known addresses. See Kyhn v. Shinseki, 716 F.3d 572.

Thus, the Board finds that the AOJ has substantially complied with its remand directives in that the AOJ has done its due diligence in attempting to fulfill the Board's directives. As noted above, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim, to include keeping the VA updated as to any changes in his mailing address. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection for PTSD

The records on file indicate the Veteran has been diagnosed with PTSD as a result of childhood trauma involving the death of his older brother and later based on reports of combat experiences in Kosovo, Bosnia and Serbia. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On a December 1999 service enlistment physical, the Veteran was found to be psychiatrically clinically normal. As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Nonetheless, the Board finds that an acquired psychiatric disorder, to include PTSD, did not clearly and unmistakably exist prior to active service. Although the Veteran consistently reports having witnessed his brother's murder as a teenager, and the July 2002 VA psychological evaluation indicates PTSD symptoms (to include flashbacks) based on childhood trauma surrounding the death of his older brother, the record does not include clear and unmistakable evidence that the Veteran's PTSD preexisted service. Clear and unmistakable evidence is defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

December and November 2001 VA treatment records note a childhood diagnosis of ADHD, with treatment with Ritalin. October 2006, January 2002, and May 2002 VA treatment records indicate a history of childhood PTSD, but no additional evidence of such is noted. September 2002 VA treatment record notes ADD as a child and notes treatment for such. Additionally, September 2002 VA treatment record notes the Veteran's reports of being bullied in school, fighting, being embarrassed because of his need for medication for his ADHD, and past feelings of low self-esteem. The Veteran also reports depression and anxiety as a child. However, no such diagnosis of or treatment for his PTSD is of record prior to his service. Instead, the noted symptoms of record are all reported to be associated with the Veteran's ADHD, to include the associated medication and trouble in school. Pre-service treatment records only address the Veteran's treatment for ADHD and symptoms associated with such. See 1984 private treatment records. 

As noted above, the in January 2011 the Board remanded this matter with directives instructing the RO to schedule the Veteran for a mental status evaluation to determine the etiology of his PTSD, to specifically include whether there is clear and unmistakable evidence that this condition preexisted his military service, and if so, whether there is clear and unmistakable evidence that his service did not chronically (meaning permanently) aggravate this condition beyond natural progression. However, the Veteran failed to report to his schedule examination. Again, the "duty to assist is not always a one-way street" and the Veteran is obliged to cooperate in the development of the pending claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the claim must be decided based on the evidence of record. See 38 C.F.R. § 3.655 (b) (2016). Given the above analysis of the evidence of record, the Board does not find clear and unmistakable evidence that the Veteran's PTSD preexisted service, as the evidence does not include treatment for or a prior diagnosis of any other condition besides ADHD.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 11.10; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires: (1) a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s). See 38 C.F.R. § 3.304(f).

With respect to the first element, the report of a July 2002 VA psychological evaluation shows the Veteran received a diagnosis of PTSD based on childhood trauma surrounding the death of his older brother. A more recent September 2006 VA treatment record also shows a diagnosis of PTSD, but instead based on reports of combat experiences in Kosovo and Bosnia. Under Cohen v. Brown, 10 Vet. App. 128 (1997), these diagnoses were presumably in accordance with DSM-IV, both in terms' of the adequacy and sufficiency of the stressors claimed. So the requirement of a DSM-IV diagnosis of PTSD is no longer in dispute. See, Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (indicating service connection presupposes a current diagnosis of the claimed disability; without this minimum level of proof, there is no valid claim). Therefore, resolution of this claim turns on whether the record also contains credible supporting evidence that a claimed in-service stressor actually occurred, to support this diagnosis.

The evidence necessary to establish the occurrence  of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy." Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is shown through military citation or other appropriate evidence that the Veteran engaged in combat with the enemy, and the claimed stressors are related to that combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to 'be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service." In such cases, no further developmental or corroborative evidence is necessary. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, no competent evidence establishes the Veteran engaged in combat with an enemy force. Participation in combat, a determination that is to be made on a case-by-case basis, requires the Veteran have personally participated in events constituting an actual fight or encounter with a military force or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999). The Veteran's DD Form 214 shows he served for 10 months between December 1999 and October 2000. He had no foreign service and received no medals, especially any specifically denoting he had engaged in combat. His description of his service from his February 2001 Notice of Disagreement is:

"I enlisted in December 1999 and even left for Parris Island on December 29, 1999. I past [sic] all physical exams at the Boston MEPS and also at Parris Island. In March of 2000 I was coming to the end of Basic Training set to leave on March 24, 2000, when I fell about six feet from an obstacle. At the time I sucked it up so I could graduate, and get back here to Boston to continue my career. I had no idea that in the next two weeks my injury would worsen dramatically. When I got to Camp Geiger NC on April 4, 2000 a doctor, LT Bowman, at the BAS saw me. He took X-rays of my back and found that I had a number of cracks and fractures in my spinal cord. I then was put in the MRP Platoon on April 6, 2000. After entering that program I started physical therapy on my back, I was in the program from April 7 2000 until my findings came back from my PEB board on September 27 2000. During my 6 months of physical therapy my back never showed any improvement. Then in the evening of July 17 2000 I was accidentally bumped by two Marines not watching where they were going, I was slammed into the corner of the cement wall in the barracks at that point my legs went numb and I was rushed to Camp Lejeune Naval Hospital. After this second injury they took more exams of me and found that my L-5 disc had potentially worsened. They diagnosed me with Grade I Spondylolisthesis with associated radiculopathy. What they told me was that it was a pre-existing injury. On the Marine Corps PEB board they found me 10 % disabled with severance pay. After being there for 6 1/2  months I felt like I was in jail confined to my rack and the barracks so I took the 10% hoping that the VA would be able to compensate me..."

As the Veteran's DD Form 214 and his personal statements do not include any mention of combat, there must be service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressors. See West (Canton) v. Brown,7 Vet. App. 0, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

No claimed in-service stressor has been identified or independently verified; however, again, primarily because the Veteran has failed to provide any details or information concerning his alleged stressors. This was despite the Board remanding this case in December 2005 to try and obtain additional information, on the possible causes of his PTSD as they may relate to his military service. 

The Veteran has not provided credible supporting evidence that a claimed in-service stressor actually occurred. The determination of the sufficiency, but not the existence, of a stressor is exclusively a medical determination for mental-health professionals, who are "experts" and "presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis." Cohen v. Brown, 10 Vet. App. 128, 140 (1997). In other words, whether a stressor was of sufficient gravity to have caused PTSD is a medical determination, whereas the question of whether the alleged stressor actually occurred is a factual determination. And VA adjudicators, not doctors, make factual determinations. Stated somewhat differently, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence. See Moreaü v. Brown, 9 Vet. App. 389, 396 (1996). Although he Veteran has been diagnosed with PTSD, with the more recent diagnosis attributed to his reported combat experiences in Kosovo and Bosnia; the Board finds no credible evidence independently verifying any of these claimed events. See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account of an event in service is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court clarified that the Board may not disregard a medical opinion solely on the rationale that it was based on a history given by the Veteran. Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility. 

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder. The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions. The Court added,. "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion. By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

Here, though, as to the Veteran's reports of serving in combat in Kosovo and Bosnia, the Board points out that the conflict in Kosovo ended in June 1999, six months prior to his enlistment into the military. So his self-reported history of having participated in the events that occurred there is not credible.

It further deserves mentioning that the Court has held that there is no duty to assist where the Veteran's statements concerning in-service stressors are too vague to refer to the U.S. Army and Joint Services Records Research Center (JSRRC). Fossie v. West, 12 Vet. App. 1 (1998). The Board's December 2005 remand was partly geared to obtaining sufficient information to contact the JSRRC. As previously noted the Veteran also has a duty to cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood.  In light of the absence of necessary details concerning the Veteran's claimed stressors, VA has satisfied its responsibilities to assist him in connection with his current claim.

If, as here, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). The Veteran's testimony, alone, cannot, as a matter of law, establish the occurrence of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 (1997). The Board is not required to accept an appellant's uncorroborated account of his active service experiences. See Swann v. Brown, 5 Vet. App. 229, 233 (1993) ; Woody v. Derwinski, 1 Vet. App. 190, 192 (1991). 

So, in conclusion, as the Veteran has failed to provide credible supporting evidence that a claimed in-service stressor actually occurred, the Board finds that the preponderance of the evidence is against his claim of entitlement to service connection for PTSD. This being the case, there is no reasonable doubt to resolve in his favor, and his claim must be denied. 38 C.F.R. § 3.102.

IV. Whether the Veteran is Entitled to a Higher Initial Rating for his Low Back Disability

The Veteran injured his low back in basic training and was released from service shortly thereafter. In December 2000, the RO granted service connection and assigned an initial 10 percent rating. He has appealed for a higher initial rating for this condition. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). However, for the reasons and bases discussed below, the Board finds that a 20 percent rating, but no higher is warranted.  

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military .service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, in assessing the present level of disability, the Board must consider whether the evidence contains factual findings demonstrating distinct time periods in which the disability has exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal (looking back to one year prior to filing the claim). If there are, then the assignment of a "staged" rating would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating disabilities of the spine were amended on two occasions (in 2002 and 2003) since the Veteran filed his claim in October 2001. The Board is required to consider his claim in light of both the former and revised standards to determine whether an increased rating for his low back disability is warranted. But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114. 

The Veteran's low back disability was initially rated under the former DC 5292 for limitation of motion of the lumbar spine. At the time he filed his claim in November 2000, limitation of motion of the lumbar spine was evaluated under DC 5292, which provided for a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion. The words "slight," "moderate," and "severe" are not defined in the Rating Schedule. However, the Rating Schedule provides some guidance by listing normal ranges of motion of the thoracolumbar spine for VA purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation. See 38 C.F.R. § 4.71a, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).

Spine disabilities could also be rated under DC 5293, for intervertebral disc syndrome (IVDS, i.e., disc disease). This DC provided for a 10 percent rating for recurring attacks of mild IVDS; a 20 percent rating for recurring attacks of moderate IVDS, and a 40 percent rating for recurring attacks of severe IVDS with intermittent relief. A 60 percent rating required pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief. See 38 C.F.R. § 4.71a, DC 5293 (2001).

The first amendment pertaining to IVDS became effective on September 23, 2002. Under the revised criteria, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. See 38 C.F.R. § 4.71a, DC 5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires incapacitating episodes having a total duration of at least at least one week but less than two weeks; a 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bedrest and treatment "prescribed by a physician." Id.

The second amendment, effective September 26, 2003, involved a revision of the portion of the rating schedule to which diseases and injuries of the spine are evaluated. In particular, DC 5293 for rating IVDS was changed to DC 5243, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003), or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under § 38 C.F.R. 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour. 38 C.F.R. § 4.71a, DC 5237. A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

As to the determination of the neurological manifestations, DC 8520 pertains to paralysis of the sciatic nerve. Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation. An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.. See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a. 

Applying these criteria to the facts of this case, the Board finds that the Veteran's low back disability has met either the former and revised standards for a rating higher than 10 percent since November 1, 2000, the day after he was discharged from service and returned to civilian life. The Board finds, given the medical evidence of record, that a disability rating of 20 percent, but no higher, is warranted. The medical evidence for consideration includes two VA examination reports and VA treatment records.

The report of the May 2002 VA examination indicates the Veteran was able to bend to within 40 degrees of the floor (140 degrees) without muscle spasm. Straight leg raising was to 80 degrees bilaterally, with pain in the lower back. He had intact pedal pulses, normal strength, normal reflexes and normal sensory findings. X-rays showed a pars defect bilaterally, with grade I spondylolisthesis of the L5-S 1. The Veteran complained of constant pain that limited his daily activities. 

The Veteran had another VA orthopedic examination in January 2009. X-rays confirmed the L5-S1 spondylolysis with referred 1 degree of anterior subluxation. The examination report notes that he had flexion to 70 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 20 degrees for a combined range of motion of 260 degrees. He had no muscle spasm, guarding or pain in his lower back, although he complained of low back pain. He also had normal muscle tone, strength, reflexes and sensation in his lower extremities.

There is an emergency treatment report from November 2001 showing the Veteran complained of acute pain following a fall from his bed. He suffered urinary and fecal incontinence while hospitalized. Despite numerous tests, there were no physical findings to explain his intense pain and incontinence. The treating physicians indicated the episode was more consistent with his history of polysubstance abuse than with his low back disorder. For this reason, the Board is giving greater probative value to the May 2002 and January 2009 VA examinations. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Woody. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

A. Criteria in Effect Prior to September 23, 2002

The Board finds that the examination reports mentioned indicates the Veteran's low back disability is manifested by "moderate" IVDS, and warrants a higher 20 percent rating under the former DC 5293. The determinative issue is one of degree, considering the relative frequency and severity of his symptoms. See 38 C.F.R. § 4.2, 4.6. 

At the May 2002 VA examination, the Veteran reported experiencing ongoing pain and that the Veteran uses a wheelchair to stabilize himself while standing. The Veteran noted that he cannot lift and that his symptoms are aggravated by prolonged standing and sitting. The Veteran further reported that although his severity is 4 out of 10, with 10 being the most severe, the pain is there all the time with intermittent flare-ups during the day. The examiner reported pain, weakness, fatigue, and functional loss with a decrease in endurance. The January 2009 VA examiner reported decreased motion, stiffness, and pain, with the pain noted to be mild in severity but daily in frequency. The examiner indicated decreased mobility. 

Although the Veteran's pain is reported to be mild, the Veteran reports reoccurring intermittent flare-ups with decreased mobility and functional loss. Thus, the Board has considered the examiners' reports of painful motion, fatigue, stiffness, and weakness, and the additional impairment in mobility and functional loss in making its determination. DeLuca, 8 Vet. App. at 204-7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. In sum, the Board finds these examination reports to indicate that the Veteran's low back disability is manifested by recurring attacks of moderate IVDS, thereby warranting a higher rating of 20 percent. 

However, the Board does not find that a disability rating in excess of 20 percent is warranted. Under the former DC 5293, a 40 percent rating for recurring attacks of severe IVDS with intermittent relief. The examination reports noted above consistently indicate mild pain. Although the examination reports indicate chronic pain and flare-ups, the Veteran's IVDS is never referred to as severe. Moreover, the Board notes that the Veteran has not been prescribed bedrest for his condition since the initial injury in March 2000. Neither examination showed symptoms of sciatic neuropathy decreased sensation, diminished strength or reflexes in the lower extremities or low back muscle spasm. Thus, the objective findings did not account for more than moderate symptoms of IVDS. 

In light of these findings, the Board grants an increased rating of 20 percent, but no higher, for the entire rating period on appeal. 

B. Criteria in Effect from September 23, 2002 to September 26, 2003

With respect to the revised rating criteria for IVDS, effective September 23, 2002, the Board notes that the evidence does not establish the occurrence of any incapacitating episodes much less of sufficient duration and frequency as to warrant assigning a higher rating. During both VA examinations, the Veteran described severe pain that limited his activities, however, he did not indicate or imply that he had required any bedrest in the last year because of his low back disability or that a doctor had prescribed him bedrest in the past year. Thus, he does not have the 2 to 4 weeks of prescribed bedrest in the past year needed as required in the 20 percent rating criteria; Under DC 5293, however, the Board must also consider whether separate ratings for the chronic orthopedic and neurologic manifestations of the Veteran's low back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, result in a higher combined evaluation. 

As discussed above, the Veteran's orthopedic manifestations were properly rated as slight limitation of motion under DC 5292. And as for his neurological manifestations, there are no objective findings of radiculopathy/sciatic neuropathy. Although a September 2000 QTC examination indicated nerve root impingement based on the Veteran's complaints of chronic pain; neither VA examination found radiographic evidence of nerve impingement. Additionally, sensation, strength and reflexes in the lower extremities were normal during both examinations, further arguing against any neurological complications of the low back disability. Therefore, a separate rating based on neurological impairment is not warranted.

C. Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating in of 20 percent, but no higher, is warranted for the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Although the May 2002 and January 2009 VA examination reports indicate normal gait and normal spinal contour, the VA examiners reported "muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour." The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assigned where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Therefore, considering the examiners' findings of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal contour, the Board finds that an increased rating of 20 percent is warranted. 

However, the Board finds that a rating in excess of 20 percent is not warranted. At both examinations the Veteran had motion in every direction, no muscle spasm, and no abnormal curvature of the spine or abnormal gait. His flexion (which was to 70 degrees) was greater than the 60-degree limitation necessary for a higher 20 percent rating, and his combined range of motion (of 260 degrees) was far greater than the 120-degree limitation. The Veteran is not shown to have ankylosis of the entire thoracolumbar spine. As previous noted, the Board has considered the examiners' reports of painful motion, fatigue, stiffness, and weakness, and the additional impairment in mobility and functional loss in making its determination to grant an increased evaluation of 20 percent, which the Board finds accurately reflects the Veteran's disability, to include his symptomatology and functional impact. DeLuca, 8 Vet. App. at 204-7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

For these reasons and bases, the Board finds that the evidence reflects an initial rating higher of 20 percent, but no higher, for his low back disability during the entire period on appeal. 

D. Consideration of an Extra-schedular Evaluation

Finally, the Board has considered whether the Veteran is entitled to an increased rating on an extra-schedular basis. Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate. The manifestations of the Veteran's low back disability are fully contemplated by the schedular rating criteria. The Veteran reported pain, fatigue, stiffness, lack of endurance, and functional loss. The Veteran's functionality and degree of severity, to include pain and occurrence and duration of symptoms, have been considered in the schedular criteria. Thus, the Veteran has not presented symptoms outside the rating criteria, and referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16.

Additionally, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extra-schedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran is only service-connected for his low back disability. Therefore, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Therefore, in light of the foregoing, the Board once again concludes that the evidence warrants an increased rating of 20 percent, but no higher, for the Veteran's service-connected low back disability. 

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a higher initial rating of 20 percent, but no higher, for the low back disability is granted.


REMAND

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016). 

However, where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16 (b). The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Instead, where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration. Id. In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran is only service connected for his low back disability, rated as 20 percent disabling. Therefore, the Veteran does not meet the percentage requirements required under the schedular criteria for a TDIU. 

Although SSA records indicate that the Veteran is unemployed as a result of his nonservice-connected mental health disabilities, the Board notes that consideration of SSA determinations are to be considered but are not binding.

The record indicates that the Veteran worked as a welder prior to service, and has worked in construction post-service. However, the Veteran reports that he is unable to work as a result of his low back disability. The Veteran is unable to stand or sit for prolonged periods of time, uses a wheelchair to stabilize himself and lean on, and cannot lift.

Thus, after considering the record in its entirety, to include a consideration of the Veteran's background including his employment and educational history. 38 C.F.R. §4.16(b) the Board remands this matter for referral to the Chief Benefits Director or Director, Compensation and Pension Service for consideration on an extra-schedular basis.

Accordingly, the case is REMANDED for the following actions:

1. Refer the claim for entitlement to a TDIU for the Veteran to the Chief Benefits Director or the Director of Compensation Service, for consideration of whether TDIU on an extra-schedular basis is warranted.

2. If the determination of the issue on appeal remains unfavorable to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SOC. The Veteran and his representative should be afforded the applicable time period in which to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


